--------------------------------------------------------------------------------

EXHIBIT 10.14
 
AQUESTIVE THERAPEUTICS, INC.


EMPLOYEE STOCK PURCHASE PLAN


Adopted by the Board of Directors effective as of January 1, 2019
 Approved by the Stockholders June 13, 2019
 
Amended by the Board of Directors on December 5, 2019 effective for the first
offering
 Period Commencing on or after January 2, 2020



--------------------------------------------------------------------------------

AQUESTIVE THERAPEUTICS, INC.
EMPLOYEE STOCK PURCHASE PLAN
 
SECTION 1.         PURPOSE OF THE PLAN.
 
The Aquestive Therapeutics, Inc. Employee Stock Purchase Plan (the "Plan")is
intended to provide Eligible Employees (as defined below) the opportunity to
increase their proprietary interest in Aquestive Therapeutics, Inc. (the
"Company") by conveniently purchasing shares of the Company's common stock, par
value $0.001 per share (the "Stock"). The Plan is composed of two components: a
423 Component and a Non-423 Component. The 423 Component is intended to qualify
under Section 423 of the Internal Revenue Code of 1986, as amended (the "Code").
Accordingly, the provisions of the 423 Component will be construed in a manner
consistent with the requirements of Section 423 of the Code. The Plan also
authorizes participation in the Plan under the Non-423 Component under terms
that do not meet the requirements of Section 423 of the Code. The Company shall
be permitted to grant rights to purchase Stock under separate offerings not
having identical terms (provided that such terms are not inconsistent with the
terms of the Plan and, with respect to an offering under the 423 Component, the
requirements of Section 423 of the Code), and offerings may run concurrently (in
whole or in part) with each other. Each offering under the Non-423 Component
shall be separate and distinct from (and shall not be included in or be part of)
any offering under the 423 Component, and each offering to a Participating
Company shall be treated as an offering that is separate from any other offering
made to another Participating Company, in each case, even if such offerings are
running concurrently (in whole or in part) and/or have common terms and
conditions.
 
SECTION 2.         DEFINITIONS.
 
(a)            "423 Component" means the portion of the Plan under which any
right to purchase Stock shall be granted in a manner that is intended to satisfy
the requirements of Section 423 of the Code.


(b)            "Affiliate" means any branch or representative office or other
disregarded entity of the Company or a Subsidiary, as determined by the
Committee, whether now or hereafter existing.
 
(c)            "Board" means the Board of Directors of the Company, as
constituted from time to time.
 
(d)           "Change in Control" shall have the meaning set forth in the
Company's most recently adopted equity incentive plan, as in effect from time to
time (and shall include a "Change of Control" as defined in any such plan);
provided, that until the Aquestive Therapeutics, Inc. 2018 Equity Incentive Plan
is replaced with a successor plan that includes a definition of Change in
Control or Change of Control, Change in Control shall mean an event described in
Sections 2.S(a) through 2.S(d) of the Aquestive Therapeutics, Inc. 2018 Equity
Incentive Plan.


-2-

--------------------------------------------------------------------------------

(e)            "Committee" means the duly constituted committee appointed by the
Board to administer the Plan, as described in Section 3. If no such committee is
appointed, the Compensation Committee of the Board shall be the Committee.


(f)             "Compensation" means all of an Eligible Employee's base salary
or wages. "Compensation" shall exclude (i) commissions, bonuses and special
incentive payments, (ii) equity compensation and income attributable to
equity-based awards (including, without limitation, amounts realized from the
exercise of any stock option and any dividends paid with respect to equity
awards), (iii) all non-cash items, (iv) pre-tax contributions made by the
Participant under Sections 401(k) or 125 of the Code or under any similar
arrangements available under laws outside the United States and (v) allowances
and other miscellaneous payments, including, without limitation, moving or
relocation allowances, cost-of-living equalization payments, car allowances,
tuition reimbursements, imputed income attributable to cars or life insurance,
severance pay, fringe benefits, and benefits received under employee benefit
plans. The Committee shall determine whether a particular item not listed in
this Section 2(f) is included in Compensation.
 
(g)            "Effective Date" means the date as of which the Plan is adopted
by the Board, subject to approval of the Plan by the stockholders of the
Company.
 
(h)            "Eligible Employee" means any individual who (i) is an Employee
of a Participating Company, (ii) does not own 5% or more of the total combined
voting power or value of all classes of stock of the Company or any Parent or
Subsidiary, including, for purposes of this provision, through application of
the rules of Section 424(d) of the Code and (iii) is not a "highly compensated
employee" (within the meaning of Section 414(q) of the Code) that is subject to
Section 16 of the Securities Exchange Act of 1934, as amended. The foregoing
notwithstanding, an individual who is a citizen or resident of a jurisdiction
other than the United States (even if he or she is also a citizen of the United
States or a resident alien) shall not be considered an Eligible Employee if, as
determined in the sole discretion of the Committee, (i) his or her participation
in the Plan is prohibited by the laws or regulations of any country which has
jurisdiction over him or her or (ii) compliance with the laws and regulations of
the foreign country that has jurisdiction over him or her would cause the Plan
or an offering under the 423 Component to violate Section 423 of the Code.
 
(i)             "Employee" means an individual who is a common-law employee of a
Participating Company and, if such employee is employed in the United States,
whose earnings are reported on a Form W-2. For the avoidance of doubt, the term
"Employee" shall not include any consultant, independent contractor or
non-employee director of a Participating Company.


-3-

--------------------------------------------------------------------------------

G) "Fair Market Value" means, on any given date (i) if the Stock is listed on
any established U.S. stock exchange or a U.S. national market system, the
closing sales price for such Stock (or, if no closing sales price was reported
on that date, as applicable, on the last preceding trading date such closing
sales price was reported) as quoted on such exchange or system on the day of
determination, as reported in The Wall Street Journal or such other source as
the Committee deems reliable; (ii) if (i) does not apply, then if the Stock is
regularly quoted by a recognized U.S. securities dealer but selling prices are
not reported, the mean between the high bid and low asked prices for the Stock
on the day of determination (or, if no bids and asks were reported on that date,
as applicable, on the last preceding trading date such bids and asks were
reported); or (iii) if (i) and (ii) do not apply, such value as the Committee in
its discretion may in good faith determine in accordance with Section 423 of the
Code.
 
(k)            "Non-423 Component" means the portion of the Plan under which the
right to purchase Stock may be granted in a manner that is not intended to
satisfy the requirements of Section 423 of the Code.
 
(1)            "Offering Period" means a period with respect to which the right
to purchase Stock may be granted under the Plan, as determined pursuant to
Section 4(a).
 
(m)           "Parent" has the meaning given to such term under U.S. Treasury
Regulation Section 1.424-l(f). As used in this Plan, "Parent" shall mean a
Parent of the Company.


(n)            "Participant" means an Eligible Employee who elects to
participate in the Plan, as provided in Section 4(b).


(o)            "Participating423 Company" means any of the following that is
designated by the Committee as participating in the 423 Component: (i) the
Company, (ii) any present or future Parent or (iii) any present or future
Subsidiary.
 
(p)            "Participating Company" means each Participating 423 Company and
Participating Non-423 Company.
 
(q)          "Participating Non-423 Company" means any of the following that is
designated by the Committee as participating in the Non-423 Component: (i) the
Company, (ii) any present or future Parent, (iii) any present or future
Subsidiary or (iv) any present or future Affiliate. Unless determined otherwise
by the Committee, only entities incorporated or formed outside of the United
States shall be Participating Non-423 Companies.
 
(r)             "Plan Account" means the account established for each
Participant pursuant to Section 8(a).


-4-

--------------------------------------------------------------------------------

(s)             "Purchase Price" means the price at which Participants may
purchase Stock under the Plan, as determined pursuant to Section 8(b).
 
(t)             "Subsidiary" means a subsidiary corporation of the Company as
that term is defined in Section 424(f) of the Code.
 
(u)           "Trading Day" means any day on which the U.S. stock exchange upon
which the Stock is listed is open for trading or, if the Stock is not listed on
an established U.S. stock exchange or U.S. national market system, a business
day, as determined by the Committee in good faith.


SECTION 3.         ADMINISTRATION OF THE PLAN.
 
(a)            General. The Plan shall be administered by the Committee. To the
extent permitted by applicable law, the Committee may delegate some or all of
its authority with respect to the Plan to any executive officer of the Company
or any other person or persons designated by the Committee, in each case, acting
individually or as a committee.
 
(b)           Committee Authorities. The Committee shall have the exclusive
power and authority to administer the Plan, including without limitation the
right and power to interpret the provisions of the Plan and make all
determinations deemed necessary or advisable for the administration of the Plan
(including, without limitation, a determination as to whether a Change in
Control has occurred, whether to designate the Company, a Parent or Subsidiary
as a Participating 423 Company or as a Participating Non-423 Company and whether
to establish separate offerings). All such actions, interpretations and
determinations which are done or made by the Committee shall be final,
conclusive and binding on the Company, the Participating Companies, the
Participants and all other parties and shall not subject the Committee (or its
members) to any liability.
 
SECTION 4.         ENROLLMENT AND PARTICIPATION.
 
(a)            Offering Periods. Two Offering Periods shall commence in each
calendar year, which shall be the periods commencing on January 1 and ending on
June 30 and commencing on July 1 and ending on December 31; provided, however,
that the first Offering Period may commence on a different date as determined by
the Committee, but shall end on June 30 of the year commenced if commenced prior
to June 30 or on December 31 of the year commenced if commenced after June 30.
 
(b)           Enrollment. Any individual who, on the day preceding the first day
of an Offering Period, qualifies as an Eligible Employee may elect to become a
Participant in the Plan for such Offering Period by executing the enrollment
form prescribed for this purpose by the Committee. The enrollment form shall be
filed with the Company or its designee according to procedures established by
the Committee.


-5-

--------------------------------------------------------------------------------

(c)            Duration of Participation. Once enrolled in the Plan, a
Participant shall continue to participate in the Plan (according to the
elections made on the Participant's most recently-filed enrollment form) until
he or she ceases to be an Eligible Employee, withdraws from the Plan under
Section 6(a) or reaches the end of the Offering Period in which his or her
contributions were discontinued under Section S(c) or Section 9(b). A
Participant who discontinued his or her contributions under Section S(c) or
withdrew from the Plan under Section 6(a) may again become a Participant, if he
or she then is an Eligible Employee, by following the procedure described in
Section 4(b). A Participant whose employee contributions were discontinued
automatically under Section 9(b) shall automatically resume participation at the
beginning of the next Offering Period in which such Participant's participation
would not be limited by Section 9(b), if he or she then is an Eligible Employee.
 
SECTIONS.          EMPLOYEE CONTRIBUTIONS.
 
(a)           Frequency of Employee Contributions. A Participant may make
contributions to the Plan for purchasing shares of Stock by means of payroll
deductions (unless payroll deductions are not permitted under applicable laws or
regulations or unless the Company determines that another means of making
employee contributions is necessary or appropriate for legal or administrative
reasons).
 
(b)           Amount of Employee Contributions. An Eligible Employee shall
designate on the enrollment form the portion of his or her Compensation that he
or she elects to contribute to the Plan with respect to the applicable Offering
Period. Such portion shall be a whole percentage of the Eligible Employee's
Compensation, on an after-tax basis, but not less than 1% nor more than 25% of
the Eligible Employee's Compensation with respect to the applicable Offering
Period. A Participant may not change the rate of his or her contributions during
an Offering Period unless the Participant seeks (i) to discontinue contributions
under Subsection (c) or (ii) to withdraw from the Plan under Section 6(a), and,
in either such case, the Company will cease contributions on behalf of the
Participant as soon as reasonably practicable (which shall not be until the
payroll period following receipt of the applicable form or later).
 
(c)            Discontinuing Employee Contributions. A Participant may
discontinue contributions by filing a new enrollment form. Any contributions
made from payroll shall cease as soon as reasonably practicable (which shall not
be until the payroll period following receipt or later). A Participant who has
discontinued employee contributions may not resume such contributions until the
next Offering Period. If a Participant discontinues contributions , previously
made contributions shall remain in the Participant's Plan Account (and will be
used to purchase shares) unless and until the Participant withdraws from the
Plan in accordance with the provisions of Section 6.


-6-

--------------------------------------------------------------------------------

SECTION 6.         WITHDRAWAL FROM THE PLAN.

(a)            Withdrawal. A Participant may elect to withdraw from the Plan by
filing the prescribed form with the Company or its designee at any time before
the last day of an Offering Period. As soon as reasonably practicable
thereafter, contributions shall cease and all employee contributions made by the
Participant for the current Offering Period shall be refunded to the Participant
in cash, without interest. No partial withdrawals shall be permitted.
 
(b)            Re-enrollment After Withdrawal. A former Participant who has
withdrawn from the Plan shall not be a Participant until he or she re-enrolls in
the Plan under Section 4(b). Re-enrollment shall be effective only at the
commencement of an Offering Period.
 
SECTION 7.         CHANGE IN EMPLOYMENT STATUS.
 
(a)           Termination of Employment. Termination of employment with a
Participating Company, or otherwise ceasing to be an Eligible Employee, for any
reason, including death, shall be treated as an automatic withdrawal from the
Plan under Section 6(a), unless, with respect to an offering under the Non-423
Component, otherwise required by applicable laws or regulations. A transfer from
one Participating Company to another shall not be treated as a termination of
employment.
 
(b)            Leave of Absence. For purposes of the Plan, employment shall not
be deemed to terminate when the Participant goes on a military leave, a sick
leave or another bona fide leave of absence, if the leave was approved by a
Participating Company in writing or if such leave of absence is protected under
applicable laws or regulations. Employment shall be deemed to terminate in any
event when the approved leave ends, unless the Participant immediately returns
to work.
 
(c)           Death. In the event of the Participant's death, any amounts then
held in the Participant's Plan Account and any shares of Stock then held in the
Participant's name by the Company or the broker designated by the Company shall
be paid or transferred to the Participant's estate or as otherwise required by
applicable laws of descent and distribution, or as may be otherwise provided
pursuant to Section 8(e).
 
SECTIONS.          PLAN ACCOUNTS AND PURCHASE OF SHARES.
 
(a)           Plan Accounts. The Company shall maintain a Plan Account on its
books in the name of each Participant. Whenever an amount is contributed to the
Plan, such amount shall be credited to the Participant's Plan Account. Amounts
credited to Plan Accounts shall not be trust funds and may be commingled with
the general assets of the Company or any Parent or Subsidiary and applied to
general corporate purposes, unless otherwise required by applicable law or
regulation. Unless required by applicable law or regulation, no interest will be
paid or credited with respect to any amounts held in a Participant's Plan
Account.


-7-

--------------------------------------------------------------------------------

(b)            Purchase Price. The Purchase Price for each share of Stock
purchased at the close of an Offering Period shall be the lesser of:
 
(i)             85% of the Fair Market Value of such share on the last Trading
Day of such Offering Period; or
 
(ii)            85% of the Fair Market Value of such share on the first Trading
Day of such Offering Period.


The Committee may round the Purchase Price up (but not down) to a whole cent,
and in no event shall the Purchase Price be less than the par value of the
shares of Stock being purchased.
 
(c)            Number of Shares Purchased. As of the last day of each Offering
Period, each Participant shall be deemed to have elected to purchase the number
of shares of Stock calculated in accordance with this Subsection (c), unless the
Participant has withdrawn from the Plan under Section 6(a) or Section 7. The
amount then in the Participant's Plan Account shall be divided by the Purchase
Price, and the number of shares that results shall be purchased with the funds
in the Participant's Plan Account. The foregoing notwithstanding, no Participant
shall purchase more than  500 shares of Stock (subject to adjustment pursuant to
Section 14(b)) with respect to any Offering Period (or, if the Board determines
that a different number of Offering Periods shall commence in each calendar year
in accordance with Section 4(a), a proportionate number of shares of Stock
(subject to adjustment pursuant to Section 14(b)) with respect to any Offering
Period) nor more than the amounts of Stock set forth in Sections 9(b) and 14(a).
Unless otherwise determined by the Committee, any fractional share, as
calculated under this Subsection (c), shall be rounded down to the next lower
whole share, with the Purchase Price for such fractional share to be carried
over to the next Offering Period as provided in Section 8(g). To the extent
permitted by law, the Committee may adjust the individual share limit set forth
in this Section 8(c) from time to time without shareholder approval, provided
that any such change shall not apply until the Offering Period commencing after
such change is made.
 
(d)           Available Shares Insufficient. In the event that the aggregate
number of shares of Stock that all Participants elect to purchase during an
Offering Period exceeds the maximum number of shares of Stock remaining
available for issuance under Section 14(a), then the number of shares of Stock
each Participant shall purchase shall be determined by multiplying the number of
shares of Stock available for issuance by a fraction, the numerator of which is
the number of shares of Stock that such Participant has elected to purchase and
the denominator of which is the number of shares of Stock that all Participants
have elected to purchase.


(e)            Issuance of Shares. Shares of Stock shall be issued either in
book entry form or in certificates. Certificates, if any, representing the
shares of Stock purchased by a Participant under the Plan shall be issued to the
Participant, or book entry in the Participant's name shall be made, as soon as
reasonably practicable after the close of the applicable Offering Period, except
that the Committee may determine that such certificates shall be held for each
Participant's benefit by a broker designated by the Committee. Shares may be
registered in the name of the Participant or jointly in the name of the
Participant and his or her spouse as joint tenants with right of survivorship or
as community property or in such other manner of taking title as may be
permitted under applicable law or regulation; provided, however, that unless
otherwise required by applicable law or specified by the Participant in writing,
shares of Stock purchased under the Plan will be registered in the name of the
Participant.


-8-

--------------------------------------------------------------------------------

(f)           Transfer of Shares. If certificates representing shares of Stock
are not otherwise issued to the Participant in connection with the purchase of
such shares at the end of an Offering Period, a Participant may elect to
transfer any number of shares of Stock previously purchased under the Plan by
providing notification and transfer instructions to Company or the broker
designated by the Company, in accordance with procedures established under the
Plan. As soon as administratively practicable following receipt of a
Participant's election to transfer shares of Stock, the Company or the
designated broker shall cause a transfer of the shares or a certificate
representing the number of shares to be transferred to be delivered to the
Participant or a broker designated by the Participant.
 
(g)           Unused Cash Balances. Any amount remaining in the Participant' s
Plan Account that represents the Purchase Price for shares that could not be
purchased by reason of Subsection (c) above, Section 9(b) or Section 14(a) or
otherwise shall be carried forward and applied toward the purchase of whole
shares for the next following Offering Period, subject to earlier withdrawal by
the Participant in accordance with Section 6 or termination of employment or
cessation as an Eligible Employee in accordance with Section 7.
 
SECTION 9. LIMITATIONS ON STOCK OWNERSHIP.
 
(a)            Five Percent Limit. Any other provision of the Plan
notwithstanding, no Participant shall be granted a right to purchase Stock under
the Plan if such Participant, immediately after his or her election to purchase
such Stock, would own stock possessing 5% or more of the total combined voting
power or value of all classes of stock of the Company or any Parent or
Subsidiary. For purposes of this Subsection (a), the following rules shall
apply:
 
(i)             the attribution rules of Section 424(d) of the Code shall be
applied in determining ownership of Stock;
 
(ii)            each Participant shall be deemed to own any stock that he or she
has a right or option to purchase under this Plan or any other plan or
arrangement; and
 
(iii)           each Participant shall be deemed to have the right to purchase
under this Plan with respect to each Offering Period 500 shares of Stock (as
adjusted pursuant to Section 8(c)), subject to adjustment pursuant to Section
14(b).


-9-

--------------------------------------------------------------------------------

(b)           Dollar Limit. Any other provision of the Plan notwithstanding,
consistent with Treasury Regulation Section l.423-2(i), no Participant shall
purchase Stock under this Plan and all other employee stock purchase plans of
the Company or any Parent or Subsidiary at a rate that exceeds $25,000 in fair
market value of the Stock (determined at the time the option is granted) for
each calendar year in which any option granted to the Participant is outstanding
at anytime.
 
For purposes of this Subsection (b), the Fair Market Value of Stock shall be
determined as of the beginning of the Offering Period in which such Stock is
purchased. Employee stock purchase plans not described in Section 423 of the
Code shall be disregarded. If a Participant is precluded by this Subsection (b)
from purchasing additional Stock under the Plan, then his or her employee
contributions shall automatically be discontinued, and shall resume (in
accordance with the Participant ' s most recently-filed enrollment form) at the
beginning of the earliest Offering Period in which this Section 9(b) would not
prohibit such participation, provided that he or she then is an Eligible
Employee.
 
SECTION 10.       RIGHTS NOT TRANSFERABLE.
 
The rights of any Participant under the Plan, or the interest in any Stock or
moneys to which any Participant may be entitled under the Plan, shall not be
transferable by voluntary or involuntary assignment or by operation of law, or
in any manner other than by beneficiary designation or the laws of descent and
distribution. If a Participant attempts to transfer, assign or otherwise
encumber his or her rights or interest under the Plan, other than as permitted
by this Section 10, such act shall be treated as an election by the Participant
to withdraw from the Plan under Section 6(a).


SECTION 11.       NO RIGHTS AS AN EMPLOYEE.


Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to continue in the employ of a Participating Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Participating Companies or of the Participant, which
rights are hereby expressly reserved by each, to terminate his or her employment
at any time and for any reason, with or without cause, to the fullest extent
permitted by applicable laws or regulations.
 
SECTION 12.       NO RIGHTS AS A STOCKHOLDER.


A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she may have a right to purchase under the Plan until such
shares have been purchased on the last day of the applicable Offering Period.


-10-

--------------------------------------------------------------------------------

SECTION 13.       SECURITIES LAW REQUIREMENTS.

Shares of Stock shall not be issued under the Plan unless the issuance and
delivery of such shares comply with (or are exempt from) all applicable
requirements of law, including, without limitation, the U.S. Securities Act of
1933, as amended, the rules and regulations promulgated thereunder, all state
securities laws and regulations, any applicable non-U.S. securities laws and
regulations, and the regulations of any stock exchange or other securities
market on which the Company's securities are then traded.
 
SECTION 14.       STOCK OFFERED UNDER THE PLAN.
 
(a)            Authorized Shares. The aggregate number of shares of Stock
available for purchase under the Plan as of the Effective Date shall be 250,000,
and on January 1st of each year during which the Plan is in effect, the number
of shares available for purchase under the Plan shall be increased by the lesser
of (x) 1.0% of the number of shares of Stock outstanding as of the immediately
preceding December 31 (calculated on a fully diluted basis), (y) 50,000 shares
of Stock and (z) such lesser number of shares of Stock as the Board may
determine, in each case, as subject to adjustment as provided in this Section
14. Shares of Stock issued under the Plan may be shares already outstanding or
newly issued or treasury shares.


(b)          Changes in Capitalization. In the event of a reorganization,
recapitalization, stock split, spin-off, split-off, split-up, stock or
extraordinary cash dividend or other distribution, combination of shares,
merger, amalgamation, consolidation or any other change in the corporate
structure of the Company, or a sale by the Company of all or part of its assets,
the Committee shall make such adjustments to the aggregate number of shares of
Stock offered under the Plan, the maximum annual increase number in clause (y)
of Section 14(a), the share limitation described in Section 8(c) (and the
corresponding number of shares specified in clause (iii) of Section 9(a)) and/or
the price of shares that any Participant has elected to purchase under the Plan
as may be necessary to prevent the dilution or enlargement of Participants'
rights. The Plan shall in no event be construed to restrict in any way the
Company's right to undertake a dissolution, liquidation, merger, amalgamation,
consolidation or other reorganization or corporate transaction of any kind or
type.
 
(c)           Change in Control. Any other prov1s10n of the Plan
notwithstanding, immediately prior to the effective time of a Change in Control,
the Plan shall terminate and shares shall be purchased pursuant to Section 8 as
if the Offering Period during which such Change in Control occurs was scheduled
to end on the day immediately preceding such Change in Control, unless the Plan
is expressly assumed by the surviving corporation, the buyer or an affiliate of
the foregoing. In addition, in anticipation of a Change in Control, the
Committee may take any action under the Plan as it deems necessary or
appropriate, including, without limitation, terminating the Plan and preventing
Participants from continuing or increasing their contributions to the Plan.


-11-

--------------------------------------------------------------------------------

SECTION 15.       WITHHOLDING

To the extent any payments or distributions under the Plan are determined by any
Participating Company to be subject to U.S. Federal, state or local taxes, or
the taxes of a jurisdiction other than the United States, the Participating
Company is authorized (but not obligated) to withhold any required taxes. The
Participating Company may satisfy any withholding obligation by (i) withholding
shares of Stock purchased under the Plan; (ii) withholding from the proceeds
from the sale of shares of Stock purchased under the Plan, either through a
voluntary sale or through a mandatory sale arranged by the Company; (iii)
deducting cash from a Participant's Plan Account; (iv) deducting cash from a
Participant's other cash compensation payable to him or her by any Participating
Company or (v) any other method deemed appropriate by the Participating Company,
in each case, as approved by the Committee. A Participant's election to
participate in the Plan authorizes any Participating Company to take any of the
actions described in the preceding sentence.
 
SECTION 16.       GOVERNING LAW
 
To the extent that U.S. Federal laws do not otherwise control, the validity and
construction of the Plan shall be construed and enforced in accordance with the
laws of the State of Delaware, without giving effect to the choice of law
principles thereof.
 
SECTION 17.       NON-423 COMPONENT AND SUB-PLANS
 
The Board and/or the Committee may adopt procedures and sub-plans to this Plan
that are necessary or appropriate to permit or facilitate participation in the
Plan by Eligible Employees who are employed or located in a jurisdiction other
than the United States or to generally operate the Plan in jurisdictions outside
the United States (provided that such would not result in (i) the Plan failing
to be eligible to qualify under Section 423 of the Code or (ii) any offering
under the 423 Component not complying with Section 423 of the Code). Without
limiting the generality of, but consistent with, the foregoing, the Board and/or
the Committee are expressly authorized to adopt rules, procedures, and
sub-plans, which, for purposes of the Non-423 Component, may be beyond the scope
of Section 423 of the Code, regarding, without limitation, eligibility to
participate in the Plan, excluding Employees in certain countries under the
Non-423 Component (even if employed by a Participating Company), handling and
making of employee contributions under the Plan, satisfying payroll taxes,
determining beneficiaries, withholding procedures and issuances of Stock, any of
which may vary from time to time and between jurisdictions, as determined by the
Board and/or the Committee.


-12-

--------------------------------------------------------------------------------

SECTION 18.       TAX QUALIFICATION.
 
The 423 Component is intended to be exempt from the application of Section 409A
of the Code under Section l.409A- l(b)(5)(ii) of the U.S. Treasury Regulations.
Purchases of stock by Participants who are U.S. taxpayers participating in the
Non-423 Component are intended to be exempt from the application of Section 409A
of the Code under the short-term deferral exception and any ambiguities will be
construed and interpreted in accordance with such intent. Subject to the
provisions of this Section 18, Participants who are U.S. taxpayers participating
in the Non-423 Component shall be subject to such terms and conditions as shall
permit his or her participation in the Plan to satisfy the requirements of the
short-term deferral exception to Section 409A of the Code, including the
requirement that the shares subject to the right to purchase Stock under the
Plan be delivered within the short-term deferral period. The foregoing
notwithstanding, neither the Company nor any Parent or Subsidiary shall have any
liability to a Participant or any other person if the right to purchase Stock
under the Plan that is intended to be exempt from or compliant with Section 409A
of the Code is not so exempt or compliant or for any action taken by the
Committee, the Board, the Company or any Parent or Subsidiary in relation
thereto. Although the Company may endeavor to (i) qualify the 423 Component or
Non- 423 Component for special tax treatment under the laws and regulations of
the United States or of a jurisdiction other than the United States or (ii)
avoid adverse tax treatment (e.g., under Section 409A of the Code), the Company
makes no representation to that effect and expressly disavows any covenant to
maintain special or to avoid unfavorable tax treatment, any other provision of
the Plan notwithstanding, including this Section 18. The Company and each Parent
and Subsidiary shall be unconstrained in their corporate activities without
regard to any potentially negative tax impact on any one or more Participants.


SECTION 19.       SEVERABILITY.
 
If any particular provision of the Plan is found to be invalid or otherwise
unenforceable, such provision shall not affect the other provisions of the Plan,
and the Plan shall be construed in all respects as if such invalid provision
were omitted.
 
SECTION 20.       AMENDMENT AND TERMINATION.
 
The Board shall have the right to amend, suspend or terminate the Plan, and to
shorten an Offering Period (and refund Participant contributions in the event of
any such shortening, suspension or termination) at any time and without notice.
Except as provided in Section 14, any increase in the aggregate number of shares
of Stock to be issued under the Plan shall be subject to approval by a vote of
the stockholders of the Company. In addition, any other amendment of the Plan
shall be subject to approval by a vote of the stockholders of the Company to the
extent required by applicable law, rule or regulation, including, without
limitation, Section 423 of the Code.
 
[End of Document]



-13-

--------------------------------------------------------------------------------